UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT EDWARD NORTHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:11-cr-00041-H-1)


Submitted:   March 28, 2013                       Decided:   April 2, 2013


Before KING and    SHEDD,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A     federal      grand      jury     charged        Vincent       Edward

Northington        in    a   superseding     indictment      with       three    counts:

possession with intent to distribute a quantity of cocaine base

(“crack”) and a quantity of marijuana, in violation of 18 U.S.C.

§ 841(a)(1)        (2006)     (Count      One);    possession      of       firearms    in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (2006) (Count Two); and unlawful possession of

firearms and ammunition by a convicted felon, in violation of 18

U.S.C.    §§ 922(g)(1),        924    (2006)      (Count   Three).          Following    a

trial,    a   jury      convicted    Northington      on   Count    Three,      but    was

deadlocked on Counts One and Two.                   A mistrial was declared on

Counts One and Two and they were subsequently dismissed.                               The

district court sentenced Northington to 102 months’ imprisonment

on Count Three.

              Northington timely appealed, arguing that the district

court erred in applying a four-level enhancement pursuant to

U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2011) based

on the dismissed counts.             We disagree.

              Section        2K2.1(b)(6)        provides     for        a     four-level

enhancement “[i]f the defendant . . . used or possessed any

firearm       or    ammunition       in    connection      with     another       felony

offense.”         The enhancement was based on items, including a .357

revolver and a 9 mm automatic handgun, found in a brown leather

                                            2
Louis Vuitton bag recovered from the floorboard of the back seat

of the vehicle in which Northington had been a passenger at the

time of his arrest.

              The Government presented evidence linking Northington

to the bag.       The driver of the vehicle testified that she had

seen Northington with the bag many times and that he had it with

him    when    she    picked     him     up   that   night.           Furthermore,

circumstantial evidence tied Northington to the bag:                      the bag

was found on the floorboard of the back seat and Northington was

the only back seat passenger; while Northington was still in the

back   seat,     an   officer      observed       Northington      digging   into

something near his feet; Northington was the only male in the

vehicle and the bag contained men’s cologne and gloves of a size

suggesting they belonged to a man; there was a letter labeled “G

Money” in the bag and Northington was known as “G;” and the

bullet found in his pants pocket could be fired from one of the

firearms in the bag.           Additionally, the court could infer from

Northington’s     flight   from    the    scene    that   he    was   involved   in

serious illegal activity.              Cf. United States v. Jeffers, 570

F.3d 557, 568 (4th Cir. 2009) (recognizing that consciousness of

guilt may be inferred from flight and can support jury’s guilty

verdict).       Finally, the bag contained not only firearms, but

other indicia of drug trafficking including a digital scale and

baggies commonly used in drug distribution.                    See, e.g., United

                                         3
States v. Carrasco, 257 F.3d 1045, 1048 (9th Cir. 2001) (stating

that plastic baggies and scales are known tools of drug trade);

United States v. Ward, 171 F.3d 188, 195 (4th Cir. 1999) (“Guns

are tools of the drug trade.”).

               Northington       argues     that        the     jury’s       inability    to

convict    on     Counts     One    and     Two     called           into    question     the

credibility of the evidence connecting Northington to the drugs

and firearms.       However, a court can consider even “uncharged and

acquitted conduct in determining a sentence, as long as that

conduct is proven by a preponderance of the evidence.”                                United

States    v.    Grubbs,    585     F.3d    793,    799        (4th    Cir.   2009).       The

Government satisfies the preponderance standard by establishing

“that    the     existence    of     a    fact     is    more        probable    than    its

nonexistence.”         United States v. Manigan, 592 F.3d 621, 631 (4th

Cir. 2010) (internal quotation marks omitted).                               Thus, on the

record before us, we conclude that the district court did not

err in applying the sentencing enhancement.

               Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral     argument       because       the    facts    and     legal

contentions      are    adequately        presented      in     the    materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED



                                            4